Citation Nr: 0830085	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to an herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
steroid-inducted diabetes mellitus, claimed as diabetes 
mellitus type II.  

The veteran testified at a July 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007). 

The veteran claims that his diabetes mellitus is related to 
Agent Orange exposure in Vietnam.  The veteran's form DD-214 
shows that he had 10 months of service in Vietnam during the 
Vietnam Era; thus, he is presumed to have been exposed to an 
herbicide agent during service.

VA regulations provide that type II diabetes mellitus shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2007).  

Evidence considered in rebuttal of service incurrence of a 
disease listed in 3.309 will be any evidence of a nature 
usually accepted as competent to indicate that time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d) 
(2007).  "Affirmative evidence to the contrary" will not 
require a conclusive showing, but such a showing as would in 
sound medical reasoning and in consideration of all the 
evidence of record, support a conclusion that the disease was 
not incurred in service.  

In this case, VA treatment records show that the veteran was 
treated with steroids for chronic obstructive pulmonary 
disease, and that he carries a diagnosis of steroid-induced 
diabetes mellitus.  In a June 2005 VA Agent Orange 
examination, the examiner reviewed the claims file and stated 
that the veteran "appears to have steroid-induced diabetes 
mellitus."  However, the examiner did not provide a full 
statement of reasons and bases for his opinion.  During a 
July 2007 Board hearing, the veteran and his representative 
asserted that the veteran may have been more susceptible to 
developing diabetes mellitus due to his Agent Orange 
exposure, and indicated that he may have had diabetes prior 
to taking steroids.  

In light of the foregoing, the Board finds that a remand for 
a supplemental opinion is necessary to clarify the veteran's 
current diagnosis and to determine if the veteran's diabetes 
mellitus is at least as likely as not related to in-service 
herbicide exposure versus post-service steroid treatment.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the veteran, such should 
be afforded the veteran.  The examiner 
should review the entire claims folder.  
The examiner should state whether it is 
as likely as not that diabetes mellitus 
was due to or the result of herbicide 
exposure in service; and whether it is as 
likely as not that diabetes mellitus was 
due to or the result of post-service 
steroid treatment.  If diabetes mellitus 
is as likely related to herbicide 
exposure as it is to post-service steroid 
treatment; the examiner should indicate 
such.  The examiner should include 
pertinent findings from the record, and 
rationale for all opinions expressed.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
